 1   CYNTHIA L. JOHNSON, (Bar No. 014492)
     LAW OFFICE OF CYNTHIA L. JOHNSON
 2   11640 East Caron Street
     Scottsdale, AZ 85259
 3   Phone: (480) 381-7929
 4
     Email: cynthia@jsk-law.com
 5
     Attorney for Movant/Secured Creditor
 6
                          IN THE UNITED STATES BANKRUPTCY COURT
 7
 8                                FOR THE DISTRICT OF ARIZONA
 9   In Re:                                             Chapter 11
10
     K M & DOUBLE T ENTERPRISES, LLC,                   Case No. 3:19-bk-12142-BKM
11
12                               Debtor.                MOTION FOR RELIEF FROM
                                                        AUTOMATIC STAY
13   CAPITAL FUND I, LLC AND CAPITAL FUND II,
     LLC,                                               (2608 South Lantis Lane, Camp Verde,
14
                            Movant                      Arizona 86322; 453 South 3rd Street,
15   vs                                                 Camp Verde, Arizona 86322; 3226
                                                        East Mocking Bird Lane, Camp Verde,
16                                                      AZ 86322; 478 South Nichols Street,
     K M & DOUBLE T ENTERPRISES, LLC, d/b/a
17   HYDRO TOWING, Debtor; K M & DOUBLE T               Camp Verde, Arizona 86322; and 493
     ENTERPRISES, LLC, Debtor in Possession,            South Main Street, Camp Verde,
18                                                      Arizona 86322)
19                                Respondents.

20            Capital Fund I, LLC and Capital Fund II, LLC, both Arizona Limited Liability
21
     Companies (collectively “Capital Fund” or “Movant”), by and through undersigned
22
     counsel, and pursuant to Bankruptcy Rules of Procedure, Rules 4001 and 9014, hereby
23
24   moves this Court for an Order, with respect to certain real property as described
25   herein, lifting all stays and injunctions including the Automatic Stay Bankruptcy Code
26
     Section 362(a). Specifically, Movant requests that the Court terminate or modify the
27
28

Case 3:19-bk-12142-BKM                           1
                              Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56       Desc
                              Main Document    Page 1 of 11
     Automatic Stay in regard to real property located at (1) 2608 South Lantis Lane, Camp
 1
 2   Verde, Arizona 86322; (2) 453 South 3rd Street, Camp Verde, Arizona 86322; (3) 3226
 3   East Mocking Bird Lane, Camp Verde, AZ 86322; (4) 478 South Nichols Street, Camp
 4
     Verde, Arizona 86322; and (5) 493 South Main Street, Camp Verde, Arizona 86322 to
 5
 6   permit Movant and/or others acting on its behalf to enforce its security interest in

 7   certain property in which the Chapter 11 Estate may have an interest, including the
 8
     right to foreclose upon such property and/or to otherwise acquire title thereto.
 9
           Movant requests this Court find that cause exists pursuant to 11 U.S.C.
10
11   §362(d)(1) because the Notes at issue have matured, and Debtor has failed to keep

12   Movant current with monthly adequate protection payments.
13
           This motion is made pursuant to Section 362(d)(1) of the Bankruptcy Code and
14
     based upon the attached Memorandum of Points and Authorities and all pleadings and
15
16   records on file in this case and on such further oral, documented and demonstrative
17   evidence and arguments of counsel as may be submitted before or at the hearing on
18
     this Motion. Movant reserves the right to supplement this Motion pursuant to Section
19
20   362(d)(2) as the information becomes available.

21         RESPECTFULLY SUBMITTED this 27th day of November, 2019.
22
                                            LAW OFFICE OF CYNTHIA L. JOHNSON
23
24                                          By:/s/Cynthia L. Johnson
                                            Cynthia L. Johnson
25
                                            Attorney for Movant
26
27
28

Case 3:19-bk-12142-BKM                         2
                            Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56      Desc
                            Main Document    Page 2 of 11
                        MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2                                    Jurisdiction and Venue
 3         1.     The Court has jurisdiction of this matter pursuant to 28 U.S.C. §157
 4
     (b)(2)(G).
 5
 6         2.     Filing this motion commences a contested matter pursuant to Rule 9014

 7   of the Federal Rules of Bankruptcy Procedure.
 8
           3.     This motion is made pursuant to Code §362(d)(1), as well as Bankruptcy
 9
     Rules 4001 and 9014, and Local Bankruptcy Rule 4001-1.
10
11         4.     Venue is proper before this Court, pursuant to 28 U.S.C. §1408 and 1409.

12         5.     Debtor filed the Chapter 11 bankruptcy petition on September 24, 2019
13
     (the “Petition Date”).
14
                                  THE PARTIES/BACKGROUND
15
16         6.     On or about July 19, 2017, Debtor borrowed $280,000.00 from Capital
17   Fund I, LLC. Debtor executed a 1-Year Interest-only (11.25%) Promissory Note in
18
     favor of Capital Fund I, LLC, agreeing to repay the entire unpaid principal balance and
19
20   accrued interest on August 1, 2018. A copy of the Original Promissory Note is attached

21   hereto as Exhibit A and incorporated by this reference (the “1st Note”).
22
           7.     To secure the payment of the Note, Debtor granted Capital Fund I, LLC a
23
     security interest in real property through a 1st Deed of Trust and Assignment of Rents
24
25   which was perfected by recording with the Recorder’s Office of Yavapai County,

26   Arizona, on July 25, 2017, at Recorder No. 2017-37713 (the “1st Deed of Trust”). The
27
     Deed of Trust encumbers one (1) Parcel of real property located at 2608 S. Lantis Ln.,
28

Case 3:19-bk-12142-BKM                           3
                              Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56    Desc
                              Main Document    Page 3 of 11
     Camp Verde, AZ 86322 (the “Real Property at Lantis”), which are legally described on
 1
 2   the Deed of Trust. A Copy of the Deed of Trust is attached as Exhibit B and hereby
 3   incorporated by this reference.
 4
           8.     On August 1, 2017 both the Note and the Deed of Trust were endorsed
 5
 6   and assigned, respectively to Capital Fund II, LLC. A copy of the Assignment was

 7   recorded with the Recorder’s Office of Yavapai County, Arizona, at Recorder No. 2017-
 8
     0041267 (the “Assignment”). A copy of the Assignment is attached as Exhibit C and
 9
     incorporated by this reference. The Note, Deed of Trust and Assignment may be
10
11   referred together as the “1st Loan Documents.”

12         9.     On or about February 7, 2019, Debtor borrowed $251,000.00 from
13
     Capital Fund I, LLC. Debtor executed a 6-Month Interest-only (11.25%) Promissory
14
     Note in favor of Capital Fund I, LLC, agreeing to repay the entire unpaid principal
15
16   balance and accrued interest on September 1, 2019. A copy of the Original Promissory
17   Note is attached hereto as Exhibit D and incorporated by this reference (the “2nd
18
     Note”).
19
20         10.    To secure the payment of the Note, Debtor granted Capital Fund I, LLC a

21   security interest in real property through a 1st Deed of Trust and Assignment of Rents
22
     with Security Agreement and Financing Statement (Fixture Filing) which was
23
     perfected by recording with the Recorder’s Office of Yavapai County, Arizona, on
24
25   February 14, 2019, at Recorder No. 2019-0006950 (the “2nd Deed of Trust”). The Deed

26   of Trust encumbers four (4) Parcels of real property located at: (1) 453 S. 3 rd Street,
27
     Camp Verde, AZ 86322; (2) 32226 E. Mocking Bird Lane, Camp Verde, AZ 86322; (3)
28

Case 3:19-bk-12142-BKM                         4
                            Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56         Desc
                            Main Document    Page 4 of 11
     478 South Nichols Street, Camp Verde, Arizona 86322; and (4) 493 South Main Street,
 1
 2   Camp Verde, Arizona 86322 (the “Real Property”), which are legally described on the
 3   Deed of Trust. A Copy of the Deed of Trust is attached as Exhibit E and hereby
 4
     incorporated by this reference.
 5
 6         11.    On February 19, 2019 both the Note and the Deed of Trust were

 7   endorsed and assigned, respectively to Capital Fund II, LLC. A copy of the Assignment
 8
     was recorded with the Recorder’s Office of Yavapai County, Arizona, at Recorder No.
 9
     2019-0119557 (the “Assignment”). A copy of the Assignment is attached as Exhibit F
10
11   and incorporated by this reference. The Note, Deed of Trust and Assignment may be

12   referred together as the “2nd Loan Documents.”
13
           13.    Both Notes fully matured prior to the Petition Date and Debtor remains
14
     in default. Interest, late charges, attorneys’ fees and costs continue to accrue, pursuant
15
16   to the Loan Documents.
17         14.    Both the 1st and 2nd Deeds of Trust have an Assignments of Rents clause
18
     which grants and perfects a lien and secured interest in favor of Capital Fund. It
19
20   encumbers all of the Real Property and all present and future leases and rents relating

21   to or arising therefrom. See, 1st and 2nd Deeds of Trust, Exhibits B and E, respectively.
22
           15.    Debtor avowed in both the 1st and 2nd Deeds of Trust that these loans
23
     were not residential mortgages as defined under 15 U.S.C. § 1602(cc)(5) and would
24
25   not occupy the property for the purposes of a primary residence at any time.

26   However, the principals of Debtor moved into the Real Property at Lantis. Debtor has
27
28

Case 3:19-bk-12142-BKM                         5
                            Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56        Desc
                            Main Document    Page 5 of 11
     leased the other Real Property and is receiving rent payments as a result. In addition,
 1
 2   Debtor may have collected security deposits.
 3         16.    Under the Assignment of Rents clause in both the 1st and 2nd Deeds of
 4
     Trust, Capital Fund is entitled to all present and future leases, rents and revenues from
 5
 6   the Real Property (“Revenues”) and yet has only received one (1) viable check in the

 7   amount of $2,353.13 for the month of October 2019. Debtor sent a second check in the
 8
     amount of $2,625.00 for the same month. However, the DIP Account had insufficient
 9
     funds, bounced but was replaced. However, the payments were not sent until the end
10
11   of October 2019. Debtor has failed to pay the November 2019 payments in

12   accordance with the Loan Documents.
13
           17.    Both Notes are in default, accruing interest at the rate of 29%, plus late
14
     charges accrue at 10% of the balance owed each month, attorney’s fees, and costs
15
16   continue to accrue and are all due and payable pursuant to the Loan Documents.
17         18.    The outstanding debt as of the post petition default is itemized as follows:
18
           1st NOTE                                       2nd NOTE
19
20   Principal Balance         $ 280,000.00         Principal Balance          $ 251,000.00
     Interest                  $ 54,358.89          Interest                   $ 54,390.31
21   Late Fees                 $   4,999.19         Late Charges               $ 4,852.64
     Past Due Default          $   8,747.50         Past Due Default           $ 7,796.69
22
     Assurance Payment         $ <2,625.00>         Other Fees                 $      75.00
23   Other Fees                $     125.00         Assurance Payment          $ <2,353.13>
     Attorney’s fees           $   2,500.00
24   Total Due 12/1/19         $ 348,055.58         Total Due 12/1/19          $ 315,761.51
25   Per diem $225.56                               Per diem $202.19

26
27
28

Case 3:19-bk-12142-BKM                         6
                            Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56       Desc
                            Main Document    Page 6 of 11
           Debtor’s interest in the Real Property is subject to Movant’s lien, which will be
 1
 2   satisfied only upon payment of the amount stated above, plus accruing post-petition
 3   interest, late charges, attorney’s fees and foreclosure Trustee Fees.
 4
           14.    Debtor has failed to procure and/or provide property insurance on the
 5
 6   Real Property consistent both Deeds of Trust.

 7                                      LEGAL ARGUMENT
 8
     I.    Cause Exists to Modify the Stay.
 9
           Section 362(d)(1) of the Bankruptcy Code provides, in pertinent part:
10
11   (d) On request of a party in interest and after notice and a hearing, the court shall

12   grant relief from the stay provided under section (a) of this section, such as by
13
     terminating, annulling, modifying or conditioning such stay- (1) For cause, including
14
     the lack of adequate protection of an interest in property of such party in interest….
15
16   11 U.S.C. §362(d)(1)(emphasis added). What constitutes cause to terminate the stay is
17   determined on a case-by-case basis. Delaney-Morin v. Day (In re Delaney-Morin), 304
18
     B.R. 365, 369 (9th Cir. BAP 2003)(citation omitted).
19
20         Relief may be granted "for cause" under subsection 362(d)(1), despite the

21   existence of equity in the collateral, which would preclude relief from the stay under
22
     11 U.S.C. section 362(d)(2). In re Can-Alta Properties, Ltd, 87 B.R. 89, 91 (9th Cir. BAP
23
     1988). Cause exists here because both Notes: (1) matured pre-petition; and (2) Debtor
24
25   defaulted on the maturity date, September 1, 2019 and appears not to have the ability

26   to make any post-petition payments. 11 U.S.C. §362 (d)(1) provides that the Court
27
     shall grant relief from the automatic stay for the lack of adequate protection of the
28

Case 3:19-bk-12142-BKM                         7
                            Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56         Desc
                            Main Document    Page 7 of 11
     secured creditor’s interest in the property. This type of cause includes a failure to
 1
 2   make monthly mortgage payments after filing a bankruptcy petition. In re Delaney-
 3   Morin, 304 B.R. 365, 370, fn 3 (9th Cir. BAP 2003), citing, In re Jones, 189 B.R. 13
 4
     (Bank.E.D.Okla. 1995). Lack of adequate protection exists where the debtor has
 5
 6   completely or substantially failed to make post-petition payments. In re Elmiria Litho,

 7   Inc. 174 B.R. 892, 903 (Bankr. S.D.N.Y. 1994) (citations omitted). Likewise, Debtor has
 8
     to provide proof of property insurance consistent with all the loan documentations.
 9
     The lack of property insurance is significant and further impair Movant’s lien upon
10
11   and interest in the Property

12          The lack of assurances by Debtor establish a prima facie case that “cause” for
13
     relief exists under 11 U.S.C. §362 (d)(1). The burden therefore, has shifted to the
14
     Debtor to show that relief from the stay is unwarranted. Truebro, Inc. v. Plumberex
15
16   Specialty Products, Inc. (In re Plumberex Specialty Products, Inc.) 311 B.R. 551, 557
17   (Bankr. C.D. Cal. 2014)(citing, Sonnax Indus., Inc. Tri Component Prods. Corp. (In re
18
     Sonnax Indus., Inc.) 907 F.2d 1280, 1285 (2nd Cir. 1990); Duvar Apt., Inc. v. Deposit Ins.
19
20   Corp. (In re Duvar Apt., Inc.), 205 B.R. 196, 200 (B.A.P. 9th Cir. 1996).

21   III.   The Burden of Proof.
22
            Movant requesting stay relief has the burden of proof only on the issue of the
23
     debtor’s lack of equity in the property under §362 (d)(2). See, 11 U.S.C. §362 (g)(1).
24
25   Debtor has the burden of proof with respect to all other issues raised by this Motion.

26   11 U.S.C. §362 (g)(2); see also, In re Gauvin, 24 B.R. 578, 580 (B.A.P. 9th Cir. 1982)(“It is
27
28

Case 3:19-bk-12142-BKM                          8
                             Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56          Desc
                             Main Document    Page 8 of 11
     therefore clear that §362 (g) puts the burden on the debtor”) accord, In re Jordan, 392
 1
 2   B.R. 428, 450 n. 40 (Bankr. D. Idaho 2008).
 3            WHEREFORE, Movant respectfully requests that the Court enter an Order in its
 4
     favor:
 5
 6            A.    Granting its Motion for Stay Relief;

 7            B.    Terminating and/or modifying the automatic stay to allow Movant or its
 8
     assignee and entities acting directly for, on its behalf, or pursuant to its instruction to
 9
     proceed with the enforcement of its claims against the Real Property and the
10
11   corresponding remedies for enforcement of Movant’s rights and remedies, including

12   without limitation, any judicial or non-judicial foreclosure proceeding;
13
              C.    Terminating and/or modifying the automatic stay with regard to any
14
     subsequent bankruptcy filings by Debtor, or his wife with respect her interest if any in
15
16   the subject property, in whatever chapter; and
17            D.    Granting Movant such additional and further relief as the Court deems
18
     appropriate.
19
20            RESPECTFULLY SUBMITTED this 27th day of November, 2019.
21
22                                      LAW OFFICE OF CYNTHIA L. JOHNSON
23
24                                      By:/s/Cynthia L. Johnson
                                        Cynthia L. Johnson
25                                      Attorney for Movant
26
27
28

Case 3:19-bk-12142-BKM                          9
                             Doc 36 Filed 11/27/19  Entered 11/27/19 14:14:56         Desc
                             Main Document    Page 9 of 11
     COPY of the foregoing mailed or served
 1
     via (email* or electronic notification** if so marked)
 2   this 27th day of November, 2019 to:
 3   Clerk of the U.S. Bankruptcy Court
 4   District of Arizona
     230 N. 1st Avenue
 5   Suite 101
 6   Phoenix, AZ 85003

 7   With copies mailed or served
     via (email or fax* or electronic notification** if so marked):
 8
 9   **Office of the U.S. Trustee
     230 N. 1st Avenue
10   Suite 204
11   Phoenix, AZ 85003

12   *Allan D. NewDelman, Esq.
13   80 E. Columbus Avenue
     Phoenix, AZ 85012
14   anewdelman@adnlaw.net
     Attorney for Debtor
15
16   K M & Double T Enterprises, LLC
     2608 S. Lantis Lane
17   Camp Verde, AZ 86322
18   Debtor in Possession

19   Arizona Department of Revenue
20   Tax Bankruptcy & Collections
     2005 N. Central Avenue
21   Phoenix, AZ 85004
22
     CCJB Rainbow Adventures
23   6101 E. Coury Drive
     Suite 14
24   Camp Verde, AZ 85322
25
26
27
28

Case 3:19-bk-12142-BKM                        10 Entered 11/27/19 14:14:56
                            Doc 36 Filed 11/27/19                            Desc
                            Main Document    Page 10 of 11
     Celtic Bank Corp/Square
 1
     1455 Market Street
 2   Suite 600
     MSC 715
 3   San Francisco, CA 94103
 4
     Cintas
 5   c/o Robert Butler Esq.
 6   1617 E. Pinchot Ave
     Phoenix, AZ 85016-7621
 7
     Diesel Direct
 8
     P.O. Box 31086
 9   Stockton, CA 95213
10   Heather Dimmick
11   2608 S. Lantis Lane
     Camp Verde, AZ 86322
12
13   Internal Revenue Service
     Centralized Insolvency Operations
14   P.O. Box 7346
     Philadelphia, PA 19101-7346
15
16   Matthew Hanson
     2608 S. Lantis Lane
17   Camp Verde, AZ 86322
18
     Unifirst
19   104 N. 14th Street
20   Phoenix, AZ 85034

21
     By: /s/Cynthia Johnson
22
23
24
25
26
27
28

Case 3:19-bk-12142-BKM                      11 Entered 11/27/19 14:14:56
                          Doc 36 Filed 11/27/19                            Desc
                          Main Document    Page 11 of 11
